It is contended by the counsel for the complainant, that a new trial cannot be granted in this case, because the verdict cannot be set aside as to the petitioners without setting it aside as to the defendant, Alonzo B. Anthony, who was acquitted, and in the case of Sawyer v. Merrill, 10 Pick. 16, is relied on in support of this point, in which it was decided, that, if two defendants in trespass are tried together and one is acquitted and the other convicted, a new trial cannot be granted as to the one convicted, in order that he may have the benefit of the other's testimony, for the verdict cannot be set aside as to the one without being set aside as to both. *Page 307 
But this case has since been overruled by the case ofBicknell v. Davis, 16 Pick. 478, and decided to be inconsistent with the practice in Massachusetts and a correct administration of justice, and the English authorities are there cited and shown not to support such a rule. This latter case is supported by Price v. Harris et al., 10 Bingh. 331.
But, in regard to the subject of new trials in criminal cases, in the case of Best v. Mawley et al., 6 Term, 619, in an indictment against three for a misdemeanor, where two were acquitted and one was convicted, the Court of King's Bench held, that they had power to grant a new trial, although they refused it on the merits.
The jurisdiction of this court over applications for a trial or a new trial is conferred and regulated by statute, and in civil cases the application may be granted in the discretion of the court, upon such terms and conditions as they shall prescribe, for the causes specified in the statute, and also a new trial may be granted in any case, where there has been a trial by jury, for reasons for which new trials have been granted at Common Law; but the suit must have been decided within one year previous to such application. And the statute also confe upon the court the power in their discretion, on the petition of the accused, to grant trials or new trials upon indictment or other criminal prosecutions, in which verdict or judgment shall have been rendered against such petitioner; provided application therefor shall be made within one year after such cause shall have been tried or decided. In regard to indictments and other criminal prosecutions, the statute, within the period specified, does not fix any other limit to the power of the court to grant trials or new trials, than the exercise of a sound judicial discretion upon the merits of each particular case. *Page 308 
In the case of the King v. Mawley et al., Lord Kenyon said that "in granting new trials the court knew no limitations, (except in some excepted cases,) but would grant or refuse a new trial as it would tend to the advancement of justice." This is the rule of the common law, as laid down by this learned jurist, and is doubtless a safe and practical rule, as applicable to our statute in criminal cases.
And in this case we have no doubt that consistently with our practice we could grant a new trial, without setting aside the verdict as to the defendant, who was acquitted. But the petitioners are bound to show that they have used reasonable diligence, and to make out a case to move the sound judicial discretion of the court.
This is not a case of newly discovered evidence, but a case where the witness, now relied on, was disqualified at the trial, by being joined in the prosecution and a party to the record.
The petitioners might have moved that the defendant, Alonzo B. Anthony, should be tried separately, and, if he had been acquitted on his separate trial, be then would have become a competent witness. It was in the power of the court in their discretion to grant a separate trial, if it would tend to the advancement of justice. But a separate trial is not a matter of right but wholly in the discretion of the court. United States
v. Marshall, 12 Wheat. 480; People v. Howell, 4 Johns. 302. And it has been the practice of this court, where several persons are jointly indicted, to grant or refuse a separate trial, even in capital cases, in their discretion, as it might best secure to the accused an impartial trial and promote public justice. In the case of the People v. Vermilyea, 7 Cowen, 369, it was decided, that the refusal of the court to grant a separate trial was no cause for a new trial. *Page 309 
But in the case at bar it does not appear that a separate trial was moved for. But we are not prepared to say that this omission of itself should deprive the petitioner of the right of a new trial, if it had been satisfactorily proved, that said Alonzo B. Anthony was joined in said complaint solely for the purpose of preventing him from being a witness, and that his testimony would entitle the petitioners to an acquittal.
If there was no evidence against said Alonzo, it was competent for the court to direct a verdict of acquittal as to him, and he then would have become a competent witness. As a matter of public policy in the administration of justice, the petitioners could not remain silent and neglect to move for the separate trial of a co-defendant or for a separate verdict as to him, if there was no evidence against him, and take their chance of acquittal or conviction, and, if convicted, then apply for a new trial, to let in the evidence of such co-defendant. For, if we were to grant a new trial for such cause and on a second trial one of the defendants should be acquitted and the other convicted, the defendant so convicted might again apply for a similar cause and this court would be perpetually harrassed with such applications.
But we apprehend that there is no reasonable ground for a new trial upon the testimony in the cause. The petitioners, having been convicted on competent evidence, to entitle them to a new trial, they should show that they could produce evidence on such trial which would entitle them to an acquittal, or at least, such evidence as would so far contradict the evidence of the government as to render their guilt reasonably doubtful.
But the testimony of the complainant and the other government witnesses as to the charge against the said Nancy Ann Anthony would be conclusive as to her guilt, notwithstanding the testimony of the said Alonzo. *Page 310 
And as to the said Zebudee Anthony, the said complainant testified to facts which would in law constitute an assault by him on the complainant, and in case of a new trial the jury would have to determine between the conflicting testimony of said complainant and that of said Alonzo. But said Alonzo in his affidavit swears merely that no assault was committed, without stating any facts in relation to this affray, thereby leaving it doubtful whether he could testify to any facts, which would disprove the alleged assault, or to only what the witness may consider an inference of law.
Considering therefore the evidence which was submitted to the jury in said trial, the neglect of the petitioner to move for a separate trial or a separate verdict, as to the said Alonzo, and that he might have been used if acquitted on separate verdict this court in the exercise of a sound judicial discretion, cannot grant a new trial, without establishing a precedent that might be productive of mischief and embarrassment in the administration of our criminal, jurisprudence.
Petition dismissed without costs. *Page 311